EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathryn Imeli on July 28th, 2021.
The application has been amended as follows:
Claim 50. The monitoring method as claimed in claim 42, wherein the processor: records data from the use signals and performs segmentation into windows of fixed time length, extracts at least one feature for each window of fixed time length, and normalises said features based on a position of the user human subject, in which a threshold is applied according to the second set of transducers and if a signal strength is below the threshold a normalisation factor of zero is applied and populates said time window-based feature matrix.
Claim 60. The monitoring system as claimed in claim 51, wherein the processor is configured to : record data from the use signals and performs segmentation into windows of fixed time length, extract at least one feature for each window of fixed time length, and normalise said features based on a position of the user human subject, in which a threshold is applied according to the second set of transducers and if a signal strength is below the threshold a normalisation factor of zero is applied and populates said time window-based feature matrix.  
Allowable Subject Matter
Claims 42-61 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is the article by Wilhelm et al "Continuous electronic data capture of physiology, behavior and experience in real life: towards ecological momentary assessment of emotion." 
Regarding eligibility under 35 USC 101:
“As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. p. 3, para 1. 
Examiner cannot find evidence that the combination of additional elements (“rib transducers”, “abdomen transducers”, “movement transducers”, and “a processor”) is well-understood, routine and conventional to support an analysis under step 2B according to Office guidelines. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791